ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Movant’s motion was denied for the stated reason that it was filed 91 days after he was delivered to the department of corrections and was therefore not timely filed. We affirm.
Movant’s contention that time limitations imposed by Rule 24.035(b) violates his constitutional rights is meritless. This issue has been considered and rejected in Day v. State, 770 S.W.2d 692 (Mo.banc 1989).
The judgment of the motion court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).